     Case 2:18-cv-02817-JAM-DB Document 18 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                   No. 2:18-cv-2817 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    J. WEBB, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 23, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 23, 2020, are adopted in full; and

28
                                                         1
     Case 2:18-cv-02817-JAM-DB Document 18 Filed 10/14/20 Page 2 of 2


 1            2. This action shall proceed on the following claims: (1) Monell 1 claims against Shasta

 2   County and California Forensic Medical Group, (2) a First Amendment retaliation claim against

 3   Deputy J. Webb, Sergeant C. Reed, Sergeant B. Rodgers, and Captain Dave Kent; (3) a First

 4   Amendment right to petition claim against Deputy Webb, Sergeant Reed, and Sergeant Rodgers;

 5   (4) a Fourteenth Amendment excessive force claim against Deputy Webb; and (5) a Fourteenth

 6   Amendment failure to protect claim against Deputy Barnhart.

 7            3. All other claims and defendants are hereby dismissed.

 8            4. Case to remain open.

 9

10
         DATED: October 13, 2020                      /s/ John A. Mendez
11
                                                      THE HONORABLE JOHN A. MENDEZ
12                                                    UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   1
         Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978).
                                                        2
